DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on April 8, 2022 have been received and entered. Claim 1 has been amended, while claims 2-36, 39-40, 42, 44-60, 62-68 and 69 have been canceled. Claims 1, 37-38, 41, 43 and 61are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 1-9, 12, 15-16, 20, 37 and 38 (group I) in the reply filed on December 2, 2019 was acknowledged. Applicant’s election of PD-1 as species for human or chimeric protein was acknowledged. However, upon further consideration, election of species requirement was withdrawn and all the non-elected species are hereby rejoined with the elected invention. 
Claims 41 and 43 remain and claim 61 is also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 2, 2019.

Priority
This application is continuation application of 16/329,442 filed on 02/28/2019, which is a 371 of PCT/CN2017/099576 filed on 08/30/2017, that claims priority from Chinese application 201710757916.5 filed on August 29, 2017 and 201610784998.8 filed on 08/31/2016. August 31, 2016. 
Claims 1, 37-38 are under consideration. 

Terminal Disclaimer
The terminal disclaimer filed on 04/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent application 16329442 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Lin Ping and Mr. Jay Zhu on May 2 and May 19, 2022.
The following examiner’s amendment hereunder is based upon the set of claims filed 04/08/2022.
The application has been amended as follows: 
In the claims
Cancel claims 37 

Following claim has been re-written as follows:

38. The genetically modified mouse of claim 1, wherein the mouse further comprises a nucleic acid sequence encoding chimeric programmed cell death protein 1 (PD-1).

Conclusion
Examiner’s note: The title of the application has been changed to -- Genetically Modified Mouse Comprising a Chimeric TIGIT --
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 38, 41, 43 and 61 are allowed. 
The following is an examiner’s statement of reasons for allowance: With the Examiner's Amendment as detailed above, the rejections of claims under 35 USC112 (a) and Obvious-type double patenting as set forth in the Office Action of 12/29/2021 is hereby WITHDRAWN. Relevant to the withdrawal of the rejections in the Office Action of 12/29/2021, applied to claims 1, 38, the rejections are withdrawn in light of amendments and persuasive argument. Prior art fails to teach or suggest a genetically modified mouse whose genome comprises a nucleic acid sequence encoding a chimeric TIGIT, wherein the chimeric TIGIT comprises the amino acid sequence as set forth in SEQ ID NO: 34 and said mouse expresses the chimeric TIGIT and does not express endogenous TIGIT. Accordingly, claims 1, 38 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 41,  43 and 61 directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and III as set forth in the Office action mailed on 10/01/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Accordingly, claims 1, 38, 41, 43 and 61 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632